Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	Claims 2-19, 22-24 are pending.



Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.


Information Disclosure Statement
3.         The information disclosure statements (IDS) submitted on 11/19/2019, 11/18/2020, 2/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Reasons for Allowance
3.         A notice of allowance was issued 12/28/2020.  A request for continued examination under 37 CFR 1.114 was filed on 2/17/2021.  No new arguments have been presented.  No claim amendments have been submitted.  An accompanying IDS on 2/17/2021 accompanying the request for continued examination.

The Examiner has conducted additional search and consideration on the merits including consideration of the IDS and the references submitted therewith.  However, each of these references appears to be directed towards more general methods of packet transmissions, in the context of a plurality of network nodes, where some of the nodes may be profiled.  None of them rise to the level of specificity of the limitations as claimed in which a clustering engine by an IoT device clusters a first IoT device into a set of IoT devices that share a common clustering factor, profiling by an IoT device based at least in part on the historical record of the first IoT device and a result of the clustering engine, extracting risk factors from the determined IoT device profile, assigning weights to such risk factors extracted, and applying such weights in determining a risk score including by determining an operational performance deviation of the first IoT device based at least in part on a device profile of a second IoT device.   

Based on these considerations, the Examiner finds Applicant’s claim remain in condition for allowance for reasons previously set forth in the notice of allowance issued on 12/28/2020. 


Conclusion

4.       The following prior art not relied upon is made of record:
Li et al., Old Dominion University, Information Technology and Decision Sciences, “A Distributed Consensus Algorithm for Decision Making in Service-oriented Internet-Of-Things” 2014 teaches a method in which a group of IoT device designed to perform a service may be identified by a particular characteristic, and in which decision making may be performed by consensus with each IoT device contributing a weight to a decision. 
20170188242 teaches a method of IoT device clustering
20130173621 teaches a method of device clustering in an IoT infrastructure.  (related to previously cited closest prior art Kapoor et al.) US 8671099
10630728 teaches a method of minimizing intrusions in LI (Lawful Interception) of transmissions between IoT devices.
Nguyen et al. , Faculty of Engineering and IT, University of Technology Sydney, Australia, IEEE Xplore 23 April 2018 “A software-defined model for IoT clusters: enabling applications on demand”, page 1-6


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HO whose telephone number is (571)270-7862.  The examiner can normally be reached on 11-7:30PM.
(571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS  HO/
Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494